IN THE SUPREME COURT OF THE STATE OF NEVADA


                 STEVE COLEMAN,                                         No. 69720
                 Petitioner,
                 vs.
                 THE STATE OF NEVADA; AND THE                                 FILED
                 HONORABLE ELISSA F. CADISH,
                 DISTRICT JUDGE,                                               MAY 1 8 2016
                 Respondents.                                                 TRACIE.K. LINDEMAN
                                                                         CLERK OF SiPREME COURT
                                                                                S   \
                                                                         BY
                                                                                        C.Er<el
                                                                                DEPUTY: r




                                     ORDER DISMISSING PETITION

                             This pro se petition was docketed in this court on February 5,
                 2016, without payment of the requisite filing fee. On March 1, 2016, this
                 court issued an order granting an extension of time to pay the filing fee or
                 submit a proper motion to proceed in forma pauperis. To date, petitioner
                 has not paid the filing fee or otherwise responded to this court's order.
                 Accordingly, cause appearing, this petition is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   Aacia
                 cc: Steve Coleman
                       Attorney General/Carson City
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (01-0°7   e                                                                                Ié-1570 0